          6:20-cv-00413-SPS Document 11 Filed in ED/OK on 12/29/20 Page 1 of 15




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF OKLAHOMA

    ADAM CRANMORE, Individually, and                    6:20-cv-00413-SPS
    as Personal Representative of the
    Estate of FLOYD S. CRANMORE,
    a/k/a “FLOYD CRANMORE, Sr.”, and
    FLOYD W. CRANMORE,                              Reply Brief in Support of
                                                       Motion to Dismiss
               Plaintiffs,

    v.

    PAUL A. REEL, M.D.,

               Defendant.

              Defendant, United States of America, 1 by and through counsel, Special

Assistant United States Attorney Delia M. Druley, respectfully submits this Reply

Brief in Support of Motion to Dismiss.

                                      REPLY ARGUMENT

         I.     Because Plaintiffs concede they did not exhaust administrative
                remedies, this Court lacks subject matter jurisdiction over their
                Complaint.

              Plaintiffs concede that they did not exhaust administrative remedies,

which is a prerequisite to subject matter jurisdiction under the Federal Tort

Claims Act. See Docket 9, Plaintiffs’ Brief at 2. Despite this deficiency, Plaintiffs

request that this Court stay their complaint to permit them to exhaust



1
 The United States of America is the proper party based on the scope certification
of the United States Attorney for the Eastern District of Oklahoma for Dr. Paul
A. Reel, D.O. See Docket 2-1. If this motion to dismiss is denied, the United
States requests that it be substituted for Paul A. Reel, M.D., as the proper
defendant pursuant to 42 U.S.C. § 233(a).
                                             1
    6:20-cv-00413-SPS Document 11 Filed in ED/OK on 12/29/20 Page 2 of 15



administrative remedies. That remedy, however, is unavailable in the Tenth

Circuit. See Duplan v. Harper, 188 F.3d 1195, 1199 (10th Cir. 1999) (holding

that plaintiff’s initial FTCA complaint, which was filed before administrative

remedies were exhausted, was premature, and the filing of a subsequent

complaint after exhaustion did not cure the defect in the original complaint

because “a premature complaint cannot be cured through amendment, but

instead, plaintiff must file a new suit.”) (quotations omitted); see also Moles v.

Lappin, 477 Fed. Appx. 501 (10th Cir. 2012) (citing Duplan, affirming denial leave

to amend complaint on futility grounds where plaintiff failed to exhaust claims

before filing suit); Stevens v. United States, 61 Fed. Appx. 625, 627 (10th Cir.

2003) (citing Duplan agreeing with district court that “the fact that [plaintiff]

ultimately exhausted those remedies did not ripen his current action.”). Thus,

dismissal of Plaintiffs’ Complaint for lack of subject matter jurisdiction is

warranted.

   II.   Plaintiffs’ Complaint is untimely because of the two-year bar in 28
         U.S.C. § 2401.

   Plaintiffs next contend that their complaint is not time-barred under 28

U.S.C. § 2401. They assert that the Oklahoma Supreme Court’s extension of the

statute of limitations in its Joint Emergency Orders due to the COVID-19

pandemic renders their complaint timely. They specifically assert that the time

period from March 16, 2020 through May 15, 2020 is tolled under the Oklahoma

Supreme Court’s orders. That argument is unpersuasive.




                                        2
    6:20-cv-00413-SPS Document 11 Filed in ED/OK on 12/29/20 Page 3 of 15




      A. Accrual of a cause of action under the FTCA is a question of federal law,
         not Oklahoma law.

      As a threshold matter, timeliness “is one of the conditions of the

government's waiver of sovereign immunity under the FTCA, and [a federal] court

lacks subject matter jurisdiction to proceed under the FTCA if a plaintiff fails to

satisfy the FTCA's timing requirements set forth in § 2401(b).” Franklin Sav. Corp.

v. United States, 385 F.3d 1279, 1287 (10th Cir. 2004). Under 28 U.S.C. §

2401(b), “[a] tort claim against the United States shall be forever barred unless

it is presented in writing to the appropriate Federal agency within two years after

such claim accrues.” 28 U.S.C. § 2401(b). “[D]etermination of when a claim . . .

accrues is a matter of federal, not state, law.” Kynaston v. United States, 717

F.2d 506, 508 (10th Cir. 1983).

      The Oklahoma Supreme Court’s extension of the statute of limitations due

to the COVID 19 pandemic does not change this analysis. A state court cannot

change the accrual of a federal cause of action or extend a federal statute of

limitations. The Tenth Circuit has repeatedly held that, although state law

determines whether there is substantive liability under the FTCA, federal law

defines the applicable limitations period. Franklin Sav. Corp., 385 F.3d at 1286.

In a similar context, the Tenth Circuit has explicitly held that Oklahoma’s

savings statute does not apply to the FTCA limitations period. See Pipkin v. U.S.

Postal Serv., 951 F.2d 272, 275 (10th Cir. 1991) (“We hold that the Oklahoma

saving provision is not applicable to the FTCA limitations period. Because Mr.

Pipkin failed to commence his FTCA claims in a timely manner, the district



                                        3
    6:20-cv-00413-SPS Document 11 Filed in ED/OK on 12/29/20 Page 4 of 15



court's order dismissing these claims was not erroneous.”); see also Wright v.

United States, 46 F.3d 1153 (10th Cir. 1995) (stating “the Oklahoma statute of

limitations savings statute does not apply to federal claims such as those

brought by the plaintiff”; Cook v. United States, No. 16-CV-555-JED-JFJ, 2019

WL 4740235, at *3 (N.D. Okla. Sept. 27, 2019)(holding that Plaintiff's claim is

plainly time-barred under the FTCA, because her suit was initiated months after

the statutory time to file had expired. 28 U.S.C. 2401(b) and rejecting argument

that Oklahoma savings statute rendered her claim timely).            Just as the

Oklahoma statutory savings statute is inapplicable to federal tort claims, the

Oklahoma Supreme Court’s Emergency Joint Order tolling the statute of

limitation is also inapplicable to Plaintiffs’ FTCA claim. Thus, Tenth Circuit

precedent forecloses Plaintiffs’ argument that the Oklahoma Supreme Court’s

Emergency Joint Orders have tolled the applicable statute of limitations.

Accordingly, federal law controls when Plaintiffs’ wrongful death claim accrued

and thus, when it will be barred by 28 U.S.C. § 2401’s two-year limitations

period.

      “In the Tenth Circuit, the general rule for accrual of an FTCA claim outside

the medical malpractice context is the ‘injury-occurrence rule.’” Cannon v. United

States, 338 F.3d 1183, 1190 (10th Cir. 2003). In other words, “[a]n FTCA tort

claim accrues on the date of the injury's occurrence.” Id. (citing Plaza Speedway

Inc. v. United States, 311 F.3d 1262, 1267–68 (10th Cir. 2002)). “A different rule,

the discovery rule, applies only in the “exceptional case” where a reasonably

diligent plaintiff could not immediately know of the injury and its cause.” Id.


                                        4
    6:20-cv-00413-SPS Document 11 Filed in ED/OK on 12/29/20 Page 5 of 15



Lack of knowledge of the injury’s permanence, extent, and ramifications does not

toll the statute.” Gustavson v. United States, 655 F.2d 1034, 1036 (10th Cir.

1981) (medical malpractice claim); see also Robbins v. United States, 624 F.2d

971, 973 (10th Cir. 1980) (uncertainty as to the “ultimate damage” does not toll

§ 2401(b)).

      While the Tenth Circuit has not explicitly stated when a wrongful death

claim accrues under the FTCA, the majority of courts have held that a claim for

wrongful death accrues upon the date of death. See, e.g., Camerano v. United

States,   855 F.3d 15, 17 (1st Cir. 2017) (wrongful death claim under FTCA

occurred at latest, on date of death certificate in claim against nursing home that

was a federal entity within the purview of the United States Public Health

Service); Chasteen v. United States, 334 Fed. Appx. 271 (11th Cir. 2009)

(wrongful death claim under FTCA accrued on date of patient’s death, rather

than on date of her autopsy); Johnston v. United States, 85 F.3d 217 (5th Cir.

1996) (as a matter of federal law, a wrongful death claim cannot accrue prior to

death even though state law would allow for predeath accrual); Kington v. United

States, 396 F.2d 9, 12 (6th Cir. 1968) (holding “a claim for wrongful death

accrues upon the date of death”), cert. denied, 393 U.S. 960 (1968); Fisk v. United

States, 657 F.2d 167, 170 (7th Cir. 1981) (“[I]n an ‘ordinary’ wrongful death

action under the FTCA, the federal rule is that the cause of action accrues upon

the date of death”); Garrett v. United States, 640 F.2d 24, 26 (6th Cir. 1981)

(rejecting claim that wrongful death accrues upon release of autopsy report).

Applying this rule, Plaintiffs’ wrongful death claim accrued on April 27, 2018,


                                        5
    6:20-cv-00413-SPS Document 11 Filed in ED/OK on 12/29/20 Page 6 of 15



when Floyd S. Cranmore, Sr. died. See Docket 2-3, Ex. A to Declaration of Delia

M. Druley, State Court Complaint, at ¶ 22 (“Floyd S. Cranmore, Sr. passed on or

about April 27, 2018”). Plaintiffs did not file suit until May 19, 2020, more than

two years after Cranmore Sr.’s death. See id. Thus, their claim is barred by 28

U.S.C. § 2401.

      B. The W estfall Act’s savings clause, 28 U.S.C. § 2679(d)(5), does not
         apply here, because this case was removed under 42 U.S.C. § 233,
         the Federally Supported Health Centers Assistance Act, not the
         W estfall Act.

      Plaintiffs assert that their claim is not untimely, urging this Court to apply

the Westfall Act’s savings clause. Docket 9, Plaintiffs’ Brief at 3. The Westfall

Act contains a savings clause that serves to toll the time that a plaintiff can file

an administrative tort claim under the FTCA. 28 U.S.C. § 2679(d)(5). It provides:

            Whenever an action or proceeding in which the United States
      is substituted as the party defendant under this subsection is
      dismissed for failure first to present a claim pursuant to section
      2675(a) of this title, such a claim shall be deemed to be timely
      presented under section 2401(b) of this title if—
            (A) the claim would have been timely had it been filed on the
      date the underlying civil action was commenced, and
            (B) the claim is presented to the appropriate Federal agency
      within 60 days after dismissal of the civil action.

28 U.S.C. § 2679(d)(5) (emphasis supplied). Section 2679(d)(5) serves to toll the

time that a plaintiff can file an administrative claim for FTCA claims if its

requirements are met. 28 U.S.C. § 2679(d)(5). The section applies when a litigant

files a complaint which, upon substitution by the United States under the

Westfall Act, is dismissed for failure to exhaust administrative remedies. Id.

Thus, the Savings Clause serves to prevent prejudice to a litigant who filed a



                                         6
    6:20-cv-00413-SPS Document 11 Filed in ED/OK on 12/29/20 Page 7 of 15



complaint within the statute of limitations but failed to file an administrative

claim before the expiration of the statute of limitations. Santos ex rel. Beato v.

U.S., 559 F.3d 189, 193-94 (3d Cir. 2009) (“Pursuant to [the Westfall Act’s]

savings clause an errant plaintiff whose suit is removed to a district court, and

then dismissed because she failed to bring the timely required administrative

claim, will be credited with the date that she filed her claim in the wrong forum

for purposes of the FTCA's statute of limitations.”). The Westfall Act’s savings

clause, however, does not apply here.

      This case was not removed to federal court under the Westfall Act, but

rather under the Federally Supported Health Centers Assistance Act (FSHCAA),

which does not incorporate the Westfall Act’s Savings Clause in 28 U.S.C. §

2679(d)(5). It incorporates only the “remedy against the United States provided

by sections 1346(b) and 2672 of Title 28.” 42 U.S.C. § 233(a); Hui v. Castaneda,

130 S. Ct. 1845, 1852-53 (2010) (rejecting the argument that “§ 233(a)

incorporates the entirety of the FTCA, as amended by the Westfall Act” and

instead holding that § 233(a) only incorporates the provisions of the FTCA that

“establish the FTCA remedy . . .” when considering the applicability of FTCA

exceptions). The FSHCAA provides its own approach to the issues of substitution

and removal to which the Westfall Act is directed. See 42 U.S.C. § 233(a), (c),

(g), (l); see also Knapp v. United States, 2020 WL 969624 at *7-8 (M.D. Pa. Feb.

8, 2020) (analyzing interplay between Westfall Act and removal under 42 U.S.C.

§ 233, but concluding it did not apply because the plaintiff’s state court action

was never removed to federal court pursuant to § 233(c)), aff'd, No. 20-1537,


                                        7
    6:20-cv-00413-SPS Document 11 Filed in ED/OK on 12/29/20 Page 8 of 15



2020 WL 6582141 (3d Cir. Nov. 10, 2020); Dawson v. U.S., 2018 WL 2440516,

at *1-2 (S.D. Ill. May 31, 2018) (holding that in cases removed pursuant only to

42 U.S.C. § 233, remand analysis was governed by § 233(c) and not by the

Westfall Act provisions of 28 U.S.C. § 2679(d)). By its own terms, the Westfall

Act does not apply to actions beyond § 2679(d) and does not extend to the present

state court action which involves removal and substitution under the § 233

FSHCAA statute. Thus, Plaintiffs may not invoke the Westfall Act’s saving clause

in order to prevent the dismissal of their Complaint as untimely.

      Moreover, even if the Westfall Act applied, Plaintiffs could not meet the

requirements of the savings clause. The first requirement is that the case is

removed to federal court under the Westfall Act. See 28 U.S.C. § 2679(d)(5)

(“Whenever an action or proceeding in which the United States is substituted as

the party defendant under this subsection is dismissed for failure first to present

a claim . . .”). This case was not removed to federal court via a scope certification

under the Westfall Act, but rather utilizing a scope certification under 42 U.S.C.

§ 233, the FSHCAA. See, e.g., Docket 2, Notice of Removal of Action Under 42

U.S.C. § 233; Docket 2-1, Scope Certification of United States Attorney for Paul

A. Reel, D.O., at p. 2 (invoking 42 U.S.C. § 233(c); Docket 2-12, Declaration of

Meredith Torres at ¶ 5 (referencing authority to deem as Public Health Service

employee under 42 U.S.C. § 233(g)). Thus, the plain language of the statute

forecloses its application because the United States has not been substituted

under § 2679(d).




                                         8
    6:20-cv-00413-SPS Document 11 Filed in ED/OK on 12/29/20 Page 9 of 15



      Similarly, Plaintiffs did not file their initial complaint in state court within

the applicable two-year statute of limitations. See supra, Section II.A. See Huerto

v. United States, 601 Fed. Appx. 169, 170 (3d Cir. 2015) (explaining that one

requirement for application of the Westfall Act’s savings clause is that “the

plaintiff must have . . . filed her state court action within two years of the alleged

injury”); McLaurin v. United States, 392 F.3d 774, 782 & n. 33 (5th Cir. 2004)

(the Savings Clause ensures “a plaintiff ... will not be prejudiced by her failure

to first file an administrative claim with the appropriate federal agency within the

two-year period.”)(emphasis supplied). Plaintiffs’ complaint was not filed in state

court until May 19, 2020, more than two years after their wrongful death action

accrued on April 27, 2018 when Cranmore Sr. died. Thus, even if the Westfall

Act were applicable, it does not render Plaintiffs’ Complaint timely under the

FTCA. Accordingly, dismissal is warranted because Plaintiffs’ claims are barred

by 28 U.S.C. § 2401.

      C. Plaintiffs are not entitled to equitable tolling of the FTCA’s statute
         of limitations.

      “Equitable tolling is granted sparingly.” Chance v. Zinke, 898 F.3d 1025,

1034 (10th Cir. 2018) (quoting Impact Energy Res., LLC v. Salazar, 693 F.3d

1239, 1246 (10th Cir. 2012)). Under “long settled equitable tolling principles,”

‘[g]enerally, a litigant seeking equitable tolling bears the burden of establishing

two elements: (1) that he has been pursuing his rights diligently, and (2) that

some extraordinary circumstances stood in his way.” Id. Such extraordinary

circumstances include “when the defendant's conduct rises to the level of active



                                          9
   6:20-cv-00413-SPS Document 11 Filed in ED/OK on 12/29/20 Page 10 of 15



deception; where a plaintiff has been lulled into inaction by a defendant, and

likewise, if a plaintiff is actively misled or has in some extraordinary way been

prevented from asserting his or her rights.” Impact Energy Res., LLC, 693 F.3d

at 1246 (quoting United States v. Clymore, 245 F.3d 1195, 1199 (10th Cir. 2001)).

The Supreme Court has clarified that “the second prong of the equitable tolling

test is met only where the circumstances that caused a litigant's delay are both

extraordinary and beyond its control.” Menominee Indian Tribe of Wisconsin v.

United States, ––– U.S. ––––, 136 S. Ct. 750, 756, (2016) (emphasis in original).

      Plaintiffs do not identify any justification for equitable tolling or explicitly

argue that they are entitled to it. While Plaintiffs assert that they did not know

of Dr. Reel’s federal status, knowledge of the government’s involvement is not

required for a claim to accrue under the FTCA.          See, e.g., Hensley v. United

States, 531 F.3d 1052, 1056 (9th Cir. 2008) (stating “as a general rule, ignorance

of the involvement of government employees is irrelevant to accrual of a federal

tort claim”); Garza v. U.S. Bureau of Prisons, 284 F.3d 930, 936 (8th Cir. 2002)

(holding that “the statute of limitations under the FTCA does not wait until a

plaintiff is aware that an alleged tort-feasor is a federal employee”); Gould v.

United States Dep't of Health & Human Servs., 905 F.2d 738, 745 (4th Cir. 1990)

(en banc) (“The statute of limitations under the FTCA commences to run from

the date of accrual and does not wait until a plaintiff is aware that an alleged

tort-feasor is a federal employee.”). At most, the government’s involvement is

one fact that Plaintiffs have a duty to discover within the two-year period after

the claim accrues. Arteaga v. United States, 711 F.3d 828, 832 (7th Cir. 2013).


                                         10
    6:20-cv-00413-SPS Document 11 Filed in ED/OK on 12/29/20 Page 11 of 15



Plaintiffs’ failure to do so here does not extend the statute of limitations. Indeed,

other than a passing statement that they were unaware that Dr. Reel was

providing medical care under the auspices of a federal program, Plaintiffs do not

address the issue. They do not assert that Dr. Reel or the government in any

way concealed the federal character of his employment. Nor do they state that

they made any inquiry into that fact. 2 Thus, they are not entitled to equitable

tolling of the statute on the basis of Dr. Reel’s status as a deemed federal

employee.

      The COVID-19 pandemic is also not a basis for equitable tolling. While

the COVID-19 crisis is certainly an extraordinary circumstance beyond the

control of the parties, Plaintiffs have presented no evidence that the pandemic

actually prevented Plaintiffs from timely filing their suit by the April 28, 2020

deadline. Plaintiffs filed their state court complaint on May 19, 2020.

      During the time period Plaintiffs seek to toll, this Court was open for

business and electronic filing was available. On March 16, 2020, Chief Judge

Ronald A. White entered General Order 20-5 in response to the COVID-19

pandemic. In that order, Chief Judge White noted that with the exception of jury

trials, grand jury sessions, and naturalization ceremonies, “conditions in the

Eastern District do not warrant cessation of court operations at this time.”



2
 The United States Department of Health and Human Services maintains a
searchable database, available at https://data.hrsa.gov/tools/ftca-search-tool
that permits the public to search whether a given facility receives federal funding
as a Health Care Center. On that website, HHS explains that “The FTCA Deemed
Health Center Search Tool searches a listing of recipients of Health Center
Program grant funding that have been deemed as PHS employees.”
                                         11
   6:20-cv-00413-SPS Document 11 Filed in ED/OK on 12/29/20 Page 12 of 15



General Order 20-5. Rather, the order merely restricted certain persons, such

as those who had been asked to self-quarantine, diagnosed with, had contact

with or, anyone who has been diagnosed with COVID-19, and those with COVID-

19 symptoms, from entering the Ed Edmonson Federal Courthouse. Id.             A

companion order, General Order 20-6, continued jury trials, grand jury sessions,

and naturalization ceremonies through April 17, 2020 and excluded the time

period of any required continuance under that order from consideration under

the Speedy Trial Act. Other than the cessation of jury trials, civil matters were

not affected by the March 16, 2020 orders. On March 17, 2020, Chief Judge

White entered General Order No. 20-7, giving the United States Marshals Service

authority to screen persons in custody for COVID-19 symptoms and exposure

before transporting them to the courthouse for any proceeding.       On April 1,

2020, Chief Judge White entered General Order No. 20-8, providing that certain

criminal proceedings could be conducted by video teleconferencing. On April 6,

2020, Chief Judge White entered General Order 20-9 continuing all jury trials,

grand jury sessions, and naturalization ceremonies scheduled through June 1,

2020, finding that the time period of any such continuance would be excluded

under the Speedy Trial Act, and tolling the 30-day time period for filing an

indictment through June 1, 2020, due to the unavailability of a grand jury from

March 16, 2020 through June 1, 2020. On April 9, 2020, Chief Judge White

entered General Order 20-10 regarding interim CJA vouchers.        On April 30,

2020, Chief Judge White entered General Order 20-11, amending General Order

20-9 and continuing jury trials and naturalization ceremonies through July 6,


                                       12
    6:20-cv-00413-SPS Document 11 Filed in ED/OK on 12/29/20 Page 13 of 15



2020, but resuming grand jury sessions on June 9, 2020 with precautionary

screening, social distancing, and personal protective equipment measures. On

May 18, 2020, Chief Judge White entered General Order No. 20-12, requiring

the use of face coverings or masks in the Ed Edmonson Federal Courthouse.3

Thus, the general effect of the pandemic and the courts’ responses has not halted

the operation of law offices or the courts.

      Nor have Plaintiffs presented evidence that they or their counsel became

ill or were subject to any circumstances that made it impossible to timely file a

complaint. Rather, it appears that Plaintiffs failed to discover Dr. Reel’s status

as a deemed federal employee and thus, relied on the Oklahoma Supreme Court’s

extension of the Oklahoma state statute of limitations, not realizing that the

applicable statute of limitations was federal and that the Oklahoma Supreme

Court thus, lacked the ability to toll it. This is garden-variety error, not the

extraordinary circumstance required for equitable tolling. See, e.g., Hood v.

Catholic Health Sys., No. 1:20-cv-00673-GWC, Docket 16, Order on Motion to

Dismiss (W.D. N.Y. Sept. 28, 2020) (“The generalized disruption of the pandemic

is not, by itself, sufficient to warrant equitable tolling in this case”); Julianne M.F.

v. Saul, No. 1:18-cv-00469-GZS, 2020 WL 3989598, at * 3 (D. Me. July 15, 2020)

(despite the fact that plaintiff’s counsel’s practice was severely disrupted by the

pandemic, “the plaintiff falls short of showing that the pandemic itself stood in

the way of her timely filing”; law office knew of the deadline before the pandemic


3
 While the Eastern District of Oklahoma has additional general orders pertaining
to the COVID-19 pandemic and court proceedings, they fall after the time period
Plaintiffs seek to toll and are thus irrelevant to this Court’s analysis.
                                          13
   6:20-cv-00413-SPS Document 11 Filed in ED/OK on 12/29/20 Page 14 of 15



interrupted operations but failed to meet deadline due to “garden-variety error”),

report and recommendation adopted, 2020 WL 4757064 (D. Me. Aug. 17, 2020).

Accordingly, Plaintiffs have not shown that they are entitled to equitable tolling,

a remedy that is “sparingly granted.” Chance, 898 F.3d at 1034.

                                   CONCLUSION

      Dismissal of this case for lack of subject matter jurisdiction is warranted.

First, Plaintiffs did not exhaust administrative remedies, which is a jurisdictional

prerequisite under the FTCA. Second, Plaintiffs’ claim is barred by the two-year

statute of limitations set forth in 28 U.S.C. § 2401 and thus, amendment of their

Complaint could not cure the deficiency. Neither the Oklahoma Supreme Court’s

tolling of the state statute of limitations, nor the Westfall Act’s savings clause

applies to extend the statute of limitations. Plaintiffs have also failed to meet

their burden of establishing that equitable tolling applies.

      WHEREFORE, the government respectfully requests that this Court grant

its motion to dismiss for lack of subject matter jurisdiction pursuant to Rule

12(h)(3) of the Federal Rules of Civil Procedure.

      Dated this 29th day of December, 2020.

                                      BRIAN J. KUESTER
                                      United States Attorney




                                      DELIA M. DRULEY
                                      Special Assistant United States Attorney
                                      520 Denison Ave.
                                      Muskogee, OK 74401

                                        14
   6:20-cv-00413-SPS Document 11 Filed in ED/OK on 12/29/20 Page 15 of 15




                                   (918) 684-5100
                                   SAUSA’s Direct Line: (605) 357-2320
                                   Delia.Druley@usdoj.gov




                        CERTIFICATE OF SERVICE

      The undersigned attorney hereby certifies that on this the 29th day of
December, 2020, she served a true and correct copy of the foregoing upon
Plaintiffs’ attorney by first class United States mail, postage affixed, and
addressed as follows:

     C. Merle Gile
     411 NW 5th Street
     Oklahoma City, OK 73102




                                   DELIA M. DRULEY
                                   Special Assistant United States Attorney




                                    15
